DETAILED ACTION
This Office Action is in response to Applicant’s and Amendments submitted on June 27, 2022 for Application # 17/155,365 filed on January 22, 2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103.

Claims 1, 8 and 15 are amended.
No claims are canceled.
No claims are newly added.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged of Provisional Application filed on January 22, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US 2019/0080416 A1 (hereinafter ‘Smith’) in view of Samuel Gustman US 2002/0052861 A1 (hereinafter ‘Gustman’) as applied, and further in view of Jagota et al. US 2013/0117287 A1 (hereinafter ‘Jagota’).

As per claim 1. Smith disclose, A computer-implemented method for information discovery recommendation (Smith: paragraph 0016: disclose a system to recommend one or more plans that are more suitable for the user), the method comprising: 
determining (Smith: paragraph 0016: determine if the insurance plan identified from the insurance), by the one or more processors (Smith: paragraph 0071: disclose a computer processor), information contained on a set of data cards (Smith: paragraph 0021: disclose classifications of insurance cards ‘plurality’ from several users to build a database of existing insurance plans) other than the requested data card (Smith: paragraph 0021: disclose classifications of insurance cards ‘plurality’ from several users to build a database of existing insurance plans. The image insurance card submitted is not included in the plurality of cards); 
matching (Smith: paragraph 0025: disclose data extraction module determines these associations based on a determination of a template that matches), by the one or more processors, the plurality of dimensions of data with information contained on the requested data card (Smith: paragraph 0025: disclose data extraction module determines these associations based on a determination of a template that matches the insurance card ‘requested data card’); 
applying, by the one or more processors, a weighting value for each of the matched plurality of dimensions of data (Smith: paragraph 0025: disclose matches with a threshold level of confidence ‘weighting value’); 
determining, by the one or more processors, at least one recommended data card from the set of data cards other than the requested data card with highest combined weight total (Smith: paragraph 0059: disclose recommend one or more alternative insurance plans to the user that are more suitable for the user based on the user’s medical needs); 
displaying, by the one or more processors, a user interface indicating at least one recommended data card is available (Smith: paragraph 0064: disclose of displaying plan name A and plan name B); and 
presenting, by the one or more processors, the at least one recommended data card based on a user interaction with the user interface (Smith: paragraph 0065 and Fig. 9: disclose the presenting the recommended data card based on user interaction with Fig. 8).
It is noted, however, Smith did not specifically detail the aspects of
receiving, by the one or more processors from a user, a user query for a data card;
determining, by the one or more processors, a requested data card matching the user query as recited in claim 1
On the other hand, Gustman achieved the aforementioned limitations by providing mechanisms of
receiving (Gustman: paragraph 0006: disclose a user to enter a search request), by the one or more processors from a user (Gustman: paragraph 0006: disclose a user to enter a search request and Fig. 1 Element 113: disclose a CPU ‘processor’), a user query for a data card (Gustman: paragraph 0021: disclose select a card that satisfy a query operation);
determining, by the one or more processors, a requested data card matching the user query (Gustman: paragraph 0021: disclose select a card that satisfy a query operation).
The motivation for doing so would have been for  retrieve images by identifying a subject, a behavioral activity, or other type of descriptive text. A chronological timeline is used to control the order in which the images are displayed. That is, the images are displayed in sequential order using the time-based number (Gustman: paragraph 0011).
It is noted, however, neither Smith nor Gustman specifically detail the aspects of
categorizing, by the one or more processors, the information contained on the set of data cards other than the requested data card into a plurality of dimensions of data; 
determining, by the one or more processors, a combined weight total for each of the data cards from the set of data cards other than the requested data card using the weighting value for each of the matched plurality of dimensions of data as recited in claim 1.
On the other hand, Jagota achieved the aforementioned limitations by providing mechanisms of
categorizing (Jagota: paragraph 0026: disclose categories of collection of objects. Examiner also equates categorize to clustering as taught in paragraph 0070-0072), by the one or more processors (Jagota: Fig. 1 Element 17: disclose processor), the information contained on the set of data cards other than the requested data card into a plurality of dimensions of data (Jagota: paragraph 0072: disclose clustering of the contacts of similar names and pair-wise that does on include the person requesting the clustering of the contacts); 
determining, by the one or more processors (Jagota: Fig. 1 Element 17: disclose processor), a combined weight total for each of the data cards from the set of data cards other than the requested data card using the weighting value for each of the matched plurality of dimensions of data (Jagota: paragraph 0071: disclose score ‘weight total’ function and paragraph 0072: disclose the score that exceeds predefined threshold than the pair of records are placed into the same cluster ‘category’).
The motivation for doing so would have been since business cards are the lifeblood of many sales organizations, and such contact information may be maintained on the database. However, keeping this information current can be tedious, particularly when individuals move from one job to another. As a result of such movement, the database may keep multiple business cards of the same individual, which may reflect a new position within the same company, or a new position with a different company and to consolidate (Jagota: paragraph 0005).
Smith, Gustman and Jagota are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Searching Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Smith, Gustman and Jagota because they are both directed to searching system and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Gustman and Jagota with the method described by Smith in order to solve the problem posed.
Therefore, it would have been obvious to combine Gustman and Jagota with Smith to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Smith disclose, wherein the plurality of dimensions of data includes at least one of title, subtitle, attributes, metrics, and/or footer (Smith: Fig. 7: disclose various dimensions of data and paragraph 0060: disclose extracted information includes text, objects and logos ‘title’).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Smith disclose, determining, by the one or more processors, a preference of the user (Smith: paragraph 0060: paragraph 0068: disclose user provides preferences).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1 and 3 above. In addition, Smith disclose, adjusting, by the one or more processors, the weighting value based on the preference of the user (Smith: paragraph 0051: disclose adjust the coefficients and paragraph 0062: disclose recommend that result in cost-savings for the user, which is user provided preferences).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Smith disclose, wherein determining at least one recommended data card further includes determining the at least one recommended data card using a machine learning algorithm (Smith: paragraph 0004: disclose machine-learning algorithms).

As per claim 8, Smith disclose, A computer system (Smith: paragraph 0018: disclose computer system) for information discovery recommendation, the computer system comprising: at least one memory having processor-readable instructions stored therein; and at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configured the processor to perform a plurality of functions, the plurality of functions comprising: remaining limitations in this claim 8 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 9, limitations of this claim are similar to claim 2. Therefore, examiner rejects claim 9 limitations under the same rationale as claim 2.

As per claim 10, limitations of this claim are similar to claim 3. Therefore, examiner rejects claim 10 limitations under the same rationale as claim 3.

As per claim 11, limitations of this claim are similar to claim 4. Therefore, examiner rejects claim 11 limitations under the same rationale as claim 4.

As per claim 14, limitations of this claim are similar to claim 7. Therefore, examiner rejects claim 14 limitations under the same rationale as claim 7.

As per claim 15, Smith disclose, A non-transitory computer-readable medium (Smith: paragraph 0071: disclose computer-readable medium) comprising instructions for information discovery recommendation, the non-transitory computer-readable medium storing instructions that, when executed by at least one processor, configure the at least one processor to perform: remaining limitations in this claim 15 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 16, limitations of this claim are similar to claim 2. Therefore, examiner rejects claim 16 limitations under the same rationale as claim 2.

As per claim 17, limitations of this claim are similar to claim 3. Therefore, examiner rejects claim 17 limitations under the same rationale as claim 3.

As per claim 18, limitations of this claim are similar to claim 4. Therefore, examiner rejects claim 18 limitations under the same rationale as claim 4.

Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US 2019/0080416 A1 (hereinafter ‘Smith’) in view of Samuel Gustman US 2002/0052861 A1 (hereinafter ‘Gustman’) and Jagota et al. US 2013/0117287 A1 (hereinafter ‘Jagota’) as applied to claims 1, 8 and 15, and further in view of Kanigsberg et al. US 2008/0294624 A1 (hereinafter ‘Kanigsberg’).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claims 1 and 3 above. 
It is noted, however, neither Smith, Gustman nor Jagota specifically detail the aspects of
wherein determining at least one recommended data card further includes combining the combined weight total with the preference of the user to determine a combined recommendation score as recited in claim 5.
On the other hand, Kanigsberg achieved the aforementioned limitations by providing mechanisms of
wherein determining at least one recommended data card further includes combining the combined weight total with the preference of the user to determine a combined recommendation score (Kanigsberg: paragraph 0133: disclose weighted total set is the summation of weights of all property values for each PV set and Similarity score is equal to WM/WTS. Examiner argues that this prior art teaches of combining the weights. Examiner argues that the primary reference teaches about confidence, which can be interpreted as combined weight).
Smith, Gustman, Jagota and Kanigsberg are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Searching Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Smith, Gustman, Jagota and Kanigsberg because they are both directed to searching system and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Kanigsberg with the method described by Smith, Gustman and Jagota in order to solve the problem posed.
The motivation for doing so would have been for rule-based recommendation systems that rely on user input and a set of pre-determined rules which are processed to generate output recommendations to users (Kanigsberg: paragraph 0007).
Therefore, it would have been obvious to combine Kanigsberg with Smith, Gustman and Jagota to obtain the invention as specified in instant claim 5.

As per claim 6, most of the limitations of this claim have been noted in the rejection of claims 1, 3 and 5 above. 
It is noted, however, Smith did not specifically detail the aspects of
ranking the at least one recommended data card based on the combined recommendation score as recited in claim 6.
On the other hand, Kanigsberg achieved the aforementioned limitations by providing mechanisms of
ranking the at least one recommended data card based on the combined recommendation score (Kanigsberg: paragraph 0133: disclose weighted total set is the summation of weights of all property values for each PV set and Similarity score is equal to WM/WTS. Examiner argues that this prior art teaches of combining the weights and paragraph 0027: disclose recommending products and services can be provided and paragraph 0179: disclose recommendation system rank them for similarity).

As per claim 12, limitations of this claim are similar to claim 5. Therefore, examiner rejects claim 12 limitations under the same rationale as claim 5.

As per claim 13, limitations of this claim are similar to claim 6. Therefore, examiner rejects claim 13 limitations under the same rationale as claim 6.

As per claim 19, limitations of this claim are similar to claim 5. Therefore, examiner rejects claim 19 limitations under the same rationale as claim 5.

As per claim 20, limitations of this claim are similar to claim 6. Therefore, examiner rejects claim 20 limitations under the same rationale as claim 6.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. US 20140334721 A1 disclose “METHODS AND APPARATUS FOR CAPTURING, PROCESSING, TRAINING, AND DETECTING PATTERNS USING PATTERN RECOGNITION CLASSIFIERS”
US Pub. US 20150160806 A1 disclose “INTERACTIVE ANSWER BOXES FOR USER SEARCH QUERIES”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159